DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to: RCE filed on 09/23/2021 to application filed on 03/13/2018.
Claims 1-26 are pending in this application.  Claims 12-15 are withdrawn.  Claims 1, 16 and 21 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites limitation “… the new GUI screen source code…” in line 13, renders the claim is vague and indefinite. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 17-20 are rejected for fully incorporating the dependencies of their base.
Claim 18 recites limitation “…if the transition probability model is newer than the security scope modification date…” in lines 1-2, renders the claim is vague and indefinite, since a transition probability model is not mentioned before, and it is not clear how to compare a model with date to find an newer. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin
et al., US 10467029 and in view of Li, US 20130290878.
Regarding independent claim 1, Lin teaches a method for generating prediction based graphical user interface (GUI) screens to improve GUI screen response times, the method comprising the steps:
receiving at an endpoint, a view request for a GUI screen, the GUI screen comprising an integrated user interface constructed from of a plurality of connector packages (Lin, col.2, lines 10-32; user requests/interacts with GUI interface components of an application);
validating at a predictor, a validity of a GUI transition model, the GUI transition model corresponding to each of the plurality of connector packages (Lin, fig.5; col.13, lines 5-54; determining intractable objects and possible interactions with the navigation objects to predict GUI); and 
building at a behavior model builder, a new GUI transition model, the new GUI transition model comprising a plurality of transition probabilities for each possible transition from the GUI screen, the plurality of transition probabilities depending at least in part on resource attributes available to each of the plurality of connector packages (Lin, col.9, line 43 – col.10, line 6; col.11, lines 4-44; col.12, lines 6-20; building a new GUI transition comprising a plurality of transition probability data, such as frequency-based and/or sequence-based data for each possible transition from the GUI screen, wherein the frequency-based and/or sequence-based depending on historical sequence of interactions);
selecting at the behavior model builder, a likely transition from the plurality of transition probabilities, the likely transition being a transition to a new GUI screen that is most likely to be requested (Lin, fig.5, box 510; col.11, lines 4-44; col.12, lines 6-20; selecting a likely transition based on highest frequency-based or sequence-based model).
However, Lin does not teach creating at a navigation module, a navigation tree based at least in part on the likely transition; and returning a response to the endpoint, the response comprising the navigation tree, and further comprising a navigation response for the new GUI screen.
Li teaches creating at a navigation module, a navigation tree based at least in part on the likely transition (Li, fig.2, item S22; creating navigation tree/graph based on the selected transition relationship); and returning a response to the endpoint, the response comprising the navigation tree, and further comprising a navigation response for the new GUI screen (Li, fig.2, item S23; providing navigation tree for the user navigate).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Li’s teaching and Lin’s teaching to create navigation tree based at least in part on the likely transition and return a response to the endpoint, the response comprising the navigation tree, and further comprising a navigation response for the new GUI screen, since the combination would have facilitated the user to know relationships of GUI components before interacts with.
Regarding claim 4, which is dependent claim 1, Lin teaches wherein the request for the    GUI screen is received from a client (Lin, fig.4; client 402 and 404).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Li as applied to claim 1 above, and further in view of Lakshminarayan et al., US 20180315103.
Regarding claim 2, Lakshminarayan teaches which is dependent on claim 1, wherein the each of the plurality of transition models is selected from a group consisting of an Ngram model, a hidden Markov model, and a maximum entropy Markov model (Lakshminarayan, [0010]; Markov model).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lakshminarayan’s teaching and Lin’s teaching to include Markov model, since the combination would have enabled a more accurate identification of user intent/behaviors as Lakshminarayan.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Li as applied to claim 1 above, and further in view of Kobayashi et al., US 2018/0025283.
Regarding claim 3, which is dependent claim 2, Kobayashi teaches wherein the each of the plurality of transition models further comprises boosted classifiers selected from a group consisting of support vector machine (SVM), decision tree, random forest, and nearest K neighbors (Kobayashi, [0117]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kobayashi’s teaching and Lin’s teaching to include boosted classifiers selected from a group consisting of support vector machine (SVM), decision tree, random forest, and nearest K neighbors, since the combination would have facilitated the predict future behavior as Kobayashi disclosed for users interact with GUI components. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Li as applied to claim 1 above, and further in view of Doughlis, US 6249795.
Regarding claim 5, which is dependent claim 1, Lin teaches wherein the GUI transition model comprises a security scope modification date (Lin, col.9, lines 13-15; determining last time predictive GUI was modified).
Doughlis teaches modification time is date modify the resource (Doughlis, col.3, lines 67-50; determining resource is changed based on modification date).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Doughlis’ teaching and Lin’s teaching to include a security scope modification date, since the combination would have facilitated the user to control updating the GUI based on different ranges, such as time, hours or days.
Regarding claim 6, Lin teaches which is dependent claim 1, Lin teaches wherein validating the GUI transition model comprises checking a last modified security scope date (Lin, col.9, lines 13-15; determining last time predictive GUI was modified).
Doughlis teaches modification time is date modify the resource (Doughlis, col.3, lines 67-50; determining resource is changed based on modification date).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Doughlis’ teaching and Lin’s teaching to include a security scope modification date, since the combination would have facilitated the user to control updating the GUI based on different ranges, such as time, hours or days.
Regarding claim 7, which is dependent claim 6, Lin teaches where in the last modified security scope date comprises a date when the GUI transition model was last modified (Lin, col.9, lines 13-15; determining last time predictive GUI was modified)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Li as applied to claim 1 above, and further in view of Emmett et al., US 20020129006.
Regarding claim 8, which is dependent claim 1, Emmett teaches further comprising the step of storing the response in a database (Emmett, [0054]; storing tree structure in a database associated with the document).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Emmett’s teaching and Lin’s teaching to storing the tree data structure in a database, since the combination would have facilitated the management of navigation rules of GUI components as Emmett disclosed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Li as applied to claim 1 above, and further in view of Petursson, US 2018/0197103.
Regarding claim 9, which is dependent claim 8, Petursson teaches further comprising the step of storing the new GUI transition model (Petursson, [0029]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Petursson’s teaching and Lin’s teaching to store the new GUI transition model, since the combination would have facilitated of testing/validating actions on GUI components as Petursson disclosed.
Claim 10 remains rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Li and Petursson as applied to claim 9 above, and further in view of Doughlis, US 6249795.
Regarding claim 10, which is dependent claim 9, Lin teaches further comprising storing a model creation date for the new GUI transition model (Lin, col.9, lines 13-15; determining last time predictive GUI was modified).
Doughlis teaches modification time is date modify the resource (Doughlis, col.3, lines 67-50; determining resource is changed based on modification date)
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Doughlis’ teaching and Lin’s teaching to include a security scope modification date, since the combination would have facilitated the user to control updating the GUI based on different ranges, such as time, hours or days.

Allowable Subject Matter
Claims 21-26 are allowed.
Regarding independent claim 21, the feature of a system comprising a cloud service broker platform performing: retrieve, by a cache filter, most probable GUI views to be visited by a user, based at least in part on a created GUI transition model by a behavior model builder, the  GUI transition model being a likelihood of a GUI transition from a first GUI screen to a new GUI screen comprises an integrated user interface constructed from of a plurality of connector packages; create navigation responses for the new GUI screen based at least in part on at least one resource state of a security scope applicable to a user requesting the new GUI screen; clean a response cache, by a cache cleaner, based at least in part on whether a security scope modification is newer than the GUI transition model; and simulate a GUI navigation service endpoint by a representational state transfer endpoint are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.

Response to Arguments
Applicant's arguments filed on 09/23/2021 have been fully considered but they are not persuasive.
	Applicants mainly argue that “Lin cannot reasonably be interpreted to teach the subsequent step of “selecting at the behavior model builder, a likely transition from the plurality of transition probabilities.” The assertions of the Office Action are based solely on impermissible hindsight view of the Applicant’s own disclosure, rather than on the applied references. At best, Lin teaches “based on the frequencies, threshold likelihoods may be determined 510” and “[f]or example, if two different types of interactions follow a first type of action 50% of the time and 25% of the time, respectively, then it is determined whether both of the frequencies meet a threshold amount in order to be considered ‘likely’ to be used by the user directly after the first type of interaction.” That is, Lin teaches whether the frequencies meet a threshold “likely” amount, but does not teach selecting at the behavior model builder, a likely transition from the plurality of transition probabilities, the likely transition being a transition to a new GUI screen that is most likely to be requested” (Remarks, pages 8-9).
Examiner respectfully disagrees. Lin teaches building a new GUI transition comprising a plurality of transition probability data, such as frequency-based and/or sequence-based data for each possible transition from the GUI screen, wherein the frequency-based and/or sequence-based depending on historical sequence of users’ interactions (Lin, col.9, line 43 – col.10, line 6); and selecting a likely transition based on highest frequency (frequency-related data) or sequence-based model (Lin, col.11, lines 32-44; col.12, lines 6-20).  Therefore, Lin teaches the claimed language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Diester et al. US 20150143247 teaches transition between portlets.
Lam, US 2015/0082251 teaches Navigation tool for device user interface.
Prasad, US 2015/0286355 teaches extracting a model of gui-based application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU V HUYNH/Primary Examiner, Art Unit 2177